Citation Nr: 0016808	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for claimed residuals, 
to include a nervous condition, and spots on the face, ears, 
and neck, claimed as due to exposure to herbicide agents.

3.  Entitlement to a greater initial evaluation for the 
veteran's service connected post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims seeking entitlement to service 
connection for PTSD and for claimed residuals, to include a 
nervous condition, and spots on the face, ears, and neck, 
claimed as due to exposure to herbicide agents.  The veteran 
submitted a notice of disagreement with that rating decision 
in February 1998.  Also appealed was a March 1998 rating 
decision which denied the veteran's claim seeking entitlement 
to service connection for a bilateral knee disorder.  The 
veteran submitted a notice of disagreement with that rating 
decision in May 1998.  By an October 1998 rating decision, 
service connection was granted for PTSD and a 30 percent 
disability evaluation assigned.  Also in October 1998, the 
veteran was furnished with a statement of the case as to all 
three issues.  His substantive appeal was received in 
December 1998, and indicated his desire to seek a higher 
initial evaluation for his PTSD.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration 
regarding the veteran's PTSD involves the veteran's 
expression of dissatisfaction with an original rating, the 
Board has re-characterized the issue on appeal as set forth 
on the title page.

The veteran has also, within his December 1998 substantive 
appeal, apparently raised claims seeking service connection 
for a heart disorder and hypertension, claimed as secondary 
to his service connected PTSD.  However, those claims have 
not been developed for appellate review, are not inextricably 
intertwined with the issues on appeal and accordingly, are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Although the veteran has been diagnosed with a bilateral 
knee disorder, to include degenerative joint disease of the 
bilateral knees, this diagnosis was not made until many years 
after the veteran's service, and there is no competent 
medical evidence of a nexus between the currently diagnosed 
disorder and any disease or injury in service.

2.  The veteran has not submitted a plausible claim for 
service connection for a bilateral knee disorder.

3.  The veteran has not been diagnosed with any disorders 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam, and there is no medical 
evidence of a nexus between the veteran's diagnosed skin 
lesion and any alleged exposure to herbicide agents therein.  

4.  The veteran has not submitted plausible claims for 
service connection for claimed residuals, to include a 
nervous condition, and spots on the face, ears, and neck, 
claimed as due to exposure to herbicide agents in service.

5.  The veteran's PTSD is not manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well-grounded.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The claims for service connection for residuals, to 
include a nervous condition, and spots on the face, ears, and 
neck, claimed as due to exposure to herbicide agents in 
service, are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

3.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's service connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records indicate that he 
served in Vietnam from September 1966 to September 1967.  He 
served as a bridge specialist in an engineer unit.  A careful 
review of service medical records reveals a normal pre-
induction examination in October 1965 and a normal separation 
examination in November 1967.  The veteran had no pertinent 
complaints on separation examination.  He denied any joint 
pain, denied having or ever having had a "trick or locked" 
knee, bone, joint, or other deformity, lameness or arthritis, 
and reported that he was in overall good health.  Findings 
were entirely normal.  Service medical records are otherwise 
unremarkable.  They are entirely negative for complaints of 
any Agent Orange residuals or of any knee problems.

The veteran's original claims seeking service connection were 
received in February 1997, almost 30 years after his 
separation from service.  At that time, the veteran reported 
having injured his knees when a bridge tower fell on them 
while serving in Vietnam.  He reported no treatment for a 
knee condition earlier than 1982, when he claimed treatment 
at Rockingham Memorial Hospital.  The veteran also reported 
having been exposed to Agent Orange in Vietnam.  The veteran 
indicated that he had been married since 1969.

A February 1997 VA X-ray study of the knees indicated 
degenerative arthritis of mild severity of both knee joints.

Also in February 1997, the veteran reported for depression 
and nervousness to the VA Mental Health Clinic.  He provided 
a history of having been alcohol dependent for 4 or 5 years 
after returning from Vietnam.  He reportedly currently drank 
a couple of beers a week but did not see this as a problem.  
He reported that after returning from combat, there was a 
period of years during which he had intrusive recall of 
service experiences and nightmares, but he denied these at 
present.  He reported depressed mood since returning from 
Vietnam and sleep disturbance, consisting of reduced duration 
of sleep and fragmented sleep with no clear nightmares 
currently.  He reported low energy, low self-esteem, and poor 
socialization.  There were no signs of poor impulse control 
currently or in the past.  Cognition was intact.  The 
impression was that of dysthymia and PTSD.  Sertraline and 
hydroxyzine were prescribed for sleep disturbance.  In March 
1997, the veteran reported stress related to marital problems 
but his sleep had reportedly improved with medication.

In April 1997, the veteran submitted a statement indicating 
that he had received no treatment for his claimed Agent 
Orange residuals, other than from the VA and having undergone 
an Agent Orange registry examination.

A VA clinical record from April 1997 indicated the veteran 
was currently separated from his wife.  The veteran was 
disturbed by this separation.  It was reported that his sleep 
was satisfactory except for occasional thoughts of either 
current marital problems or Vietnam experiences.  The veteran 
was reportedly continuing to work 10 hours per day and 
enjoying his job.  The treatment plan indicated he would 
continue to be seen on a monthly basis for medication 
appointments.

In May 1997, the RO requested that Rockingham Memorial 
Hospital provide records of treatment for the veteran's knee 
disorders, identified by him as taking place in 1985-1986.  
The hospital responded that records pertaining to the veteran 
could not be located and that there was no record of the 
veteran's ever having been treated.  

Received in June 1997 were private medical records from Dr. 
Billingle, indicating intermittent treatment of the veteran 
from January 1989 to July 1996.  In January 1989, the veteran 
was initially treated for reported nervous spells, which he 
had been experiencing for the past two years.  He reported 
being nervous around people.  There was an assessment of 
depression.  The veteran was treated intermittently for these 
nervous spells by Dr. Billingle for the next several years, 
but the majority of the clinical entries indicate the veteran 
was functioning "pretty good" and only occasionally 
experiencing "nervous spells".

Also received in June 1997 were private medical records from 
K. D'Amato, D.O., which indicated treatment of the veteran's 
knees during 1994.  An October 1994 record indicated the 
veteran was employed by the West Virginia Department of 
Transportation and presented with a one month history of 
increasing left knee pain, stiffness, and limping.  The 
veteran denied trauma and had been on anti-inflammatory 
medication without help.  History also noted a prior 
arthroscopy and subsequent medial arthrotomy for an apparent 
medial meniscal cyst many years earlier.  The veteran 
underwent a medial femoral chondroplasty of the left knee in 
November 1994.  A post surgical assessment in December 1994 
indicated the veteran was doing well with no swelling, 
excellent motion, no tenderness and no need to continue 
physical therapy.  It was indicated he would return to his 
job in January 1995 as a bridge builder.

Numerous additional VA medical records were received in 
January 1998.  Among these was the veteran's Agent Orange 
Registry examination in August 1991, which was negative for 
any findings of Agent Orange residuals.  There was a finding 
of a macular lesion on the left side of the veteran's face, 
for which he was referred to a dermatology consultation.  It 
was also stated that the veteran reported "no specific 
problems today that he thinks (are) related to exposure."  
The dermatology consult diagnosed a benign lentigo and 
instructed the veteran to avoid the sun and irritation, with 
no other treatment required at present.

Also among these VA records received were numerous treatments 
pertaining to the veteran's knees.  The records included a 
private medical records from Dr. Eye, dated in December 1990, 
reporting the veteran had been treated in January and 
December 1990 for right knee pain with a history of injury to 
the right knee about 7 years earlier.  In December 1990 VA 
clinical record, the veteran reported a history of a painful 
right knee for the prior 3 weeks.  He also reported a history 
of originally injuring the knee in 1985, when he fell down a 
bridge bank.  This had reportedly improved until about a year 
earlier, since which time he had experienced pain, locking, 
occasional giving way, and inability to fully extend the 
knee.  There was a diagnosis of a torn medial meniscus and 
also of degenerative joint disease of the right knee.  In 
February 1991, the veteran underwent a arthroscopy of the 
right knee, with arthrotomy with synovialectomy.  A February 
1991 pathology report diagnosed chronic synovitis of the 
right knee.  In April 1991, it was noted the veteran was 
doing strengthening and range of motion exercises.  It was 
again noted that the veteran gave a history of injury to the 
knee when falling down a bank six years earlier, experiencing 
recurrent swelling of the knee ever since.  In July 1991, the 
veteran reportedly was doing well status post arthrotomy, but 
reported a twinge of pain when he jumps down from a truck, 
but otherwise was very comfortable.

Received in February 1998 were letters from the veteran's 
sister, his two daughters, and also his son.  These letters 
provided information indicating that the veteran had problems 
being around people or in crowds, experienced nightmares, and 
had also had problems with his knees for many years.  The 
veteran's sister described his knee giving way while 
attending a music concert.

Additional VA medical records were received in May 1998.  
Among these was a February 1997 record in which the veteran 
gave a history of injury to his knees in Vietnam.  (The Board 
notes that this was the first medical record available in 
which the veteran reported such a history and it was dated in 
the same month in which the veteran first submitted his claim 
for service connection for the disorder.)  It was also 
indicated that the veteran was voluntarily admitted to the VA 
Medical Center in March 1997 because of suicidal urges.  This 
was the veteran's first such admission.  The veteran reported 
frequent nightmares and chronic irritability regarding his 
Vietnam experiences.  It was noted that his wife had left 
him, his son had recently taken his gun away from him, and 
his father had committed suicide after his mother passed 
away.  He was employed with the Highway Department in a 
supervisory position.  The veteran reported considerable 
social phobia.  There was a diagnosis of PTSD, as well as 
major depression and an adjustment disorder to adult life.  
GAF score was 41.

Received in May 1998 was a report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
which indicated the veteran's unit was subject to repeated 
sniper attacks and mortar fire during the veteran's service 
in Vietnam.  A review of the enclosed unit histories also 
reveal that the veteran's unit was responsible for the 
construction of various types of bridges used for stream 
crossings.  There were indications that the veteran's Company 
was engaged in combat as the unit came under fire during the 
construction of bridge equipment and during other missions, 
and also lost equipment to enemy mines.

The veteran underwent a VA examination for PTSD in July 1998.  
This record indicated the veteran had been divorced in the 
prior year.  He reported currently having Vietnam related 
nightmares about twice per month.  He complained of intrusive 
thoughts of Vietnam, and reported avoiding crowds due to 
distress in crowded areas.  He avoided movies or television 
shows about Vietnam.  He reportedly seldom left the house and 
was socially isolated.  He reportedly could not sleep without 
taking large doses of Hydroxyzine.  He also reported being 
very hypervigilant, being unable to tolerate people behind 
him, and having an exaggerated startle response.  In the 
veteran's employment history it was reported that following 
his service, he worked at a trout hatchery for 2 years, then 
as a mechanic for 7 years, and had worked on the Highway 
Department for the past 20 years, building and repairing 
bridges.  He reported this was distressing because it 
reminded him of his duties in Vietnam, and also was becoming 
increasingly difficult because of knee pain.  It was reported 
that the veteran and his wife had three children and the 
youngest daughter continued to live with him.  On 
examination, the veteran was adequately groomed.  Speech was 
slightly slowed.  Motor behavior was unremarkable.  Affect 
was slightly depressed but related and normal in range.  
There was no evidence of psychotic symptoms, panic disorder, 
or obsessive compulsive disorder.  Cognitive functioning was 
intact.  The diagnosis was of PTSD and GAF score was 45.

The veteran also underwent a VA examination of the joints in 
July 1998.  He gave a history of having a big tire fall on 
his legs while building a bridge in Vietnam, causing swelling 
and redness of the legs but no fractures.  He reportedly 
spent two weeks in a clinic unable to walk and was told he 
had a sprain and pulled muscle.  He reportedly first had an 
operation on the right knee 12 years earlier (1986?) and 
another operation in 1994.  The veteran was still working 
full time as a supervisor on construction of bridges.  He 
complained of continuous aching pain in both knees and 
occasional swelling.  He reportedly pain making it difficult 
to sleep but being helped by Ibuprofen.  He wore a knee brace 
all the time, which helped while working.  The examination 
made a diagnosis of moderate degenerative arthritis of both 
knees with limitation of motion.

II.  Analysis

A.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Service connection will be established for 
certain chronic diseases, such as arthritis, not otherwise 
established as incurred in service if manifested to a 
compensable degree within the one year following separation 
from service, provided the veteran has the requisite service 
and the rebuttable presumption provisions of Sec. 3.307 are 
also satisfied.  38 C.F.R. §§ 3.307, 3.309.

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question that the Board must address as to all 
the veteran's claims seeking service connection is whether 
the veteran has presented well-grounded claims.  A well-
grounded claim is one that is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  The United States Supreme Court 
declined to review the case.  Epps v. West, 118 S. Ct. 2348 
(1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In addition, the Board notes that the veteran was exposed to 
combat in service in Vietnam, as evidenced by records 
received from USASCRUR and the veteran's current receipt of 
service connection for PTSD.  As such, the Board notes that 
38 U.S.C.A. § 1154 is for application in this case.  Under 
38 U.S.C.A. § 1154(b), in the case of any veteran who engaged 
in combat with the enemy in active service with the military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

As explained below, the Board finds that the veteran has not 
presented well-grounded claims for service connection for a 
bilateral knee disorder or claimed residuals due to exposure 
to herbicide agents.  The Board will now address those 
claimed disorders in turn.



1.  Bilateral Knee Disorder

Regarding the claimed bilateral knee disorder, by application 
of 38 U.S.C.A. § 1154(b) and King, as discussed above, the 
Board will accept the credibility of the veteran's currently 
offered history of having been injured when a tire fell 
across his legs during the construction of a bridge in 
Vietnam.  Even though this history is not otherwise supported 
by available service medical records, the Board will accept 
it as credible for purposes of determining the well-
groundedness of the veteran's claim.

Nonetheless, even accepting the veteran's history as 
credible, the Board notes that upon separation examination 
from service, the veteran had no complaints regarding his 
knees, reported himself to be in good health, and all 
findings regarding the knees were normal.  Thus, even if the 
veteran had injured his knees in service as claimed, there is 
medical evidence available, in the form of his service 
separation examination, tending to indicate that there was no 
residual disability resulting to the knees from the claimed 
injury.

As also discussed above, service connection is warranted for 
arthritis if diagnosed within one year of service, but there 
is no competent evidence of record to indicate any such 
diagnosis within one year of service.

The Board also notes that the veteran has a long post-service 
history of having worked in construction and having 
supervised the construction of bridges in a physically 
demanding job for many years.  The veteran himself gave a 
history on many occasions of having injured his right knee 
while falling down a bank during the mid 1980s.  The Board 
notes that the veteran never provided any of his treating 
physicians with a history of having injured his knees in 
service until the same month that he submitted his claim 
seeking service connection for the disorder.  Again, the 
Board does not question the veteran's credibility for 
purposes of determining the well-groundedness of his claim.  
Although that history raises the possibility that a post-
service occupational history may be responsible for the 
veteran's current complaints regarding the knees, the Board 
makes no such inference in the absence of medical opinion 
evidence.  However, the Board does simply note that there is 
medical evidence of record indicating post-service injuries 
and post-service surgeries to the veteran's knees and the 
veteran's degenerative joint disease of the bilateral knees 
was not diagnosed until many years after his service, 
approximately in 1990.  Therefore, post-service medical 
records clearly demonstrate that the veteran experienced 
injuries to his knees in the mid 1980s and was first 
diagnosed with degenerative joint disease of the knees in 
1990, more than 20 years after his departure from service.

The Board notes that there are numerous subsequent records 
throughout the 1990s indicating complaints regarding the 
knees and showing a diagnosis of degenerative joint disease 
of the bilateral knees.  However, these records are entirely 
negative for any evidence indicating the veteran's current 
knee disorder was in any way related to service or to any 
incident in service.  As there is no competent evidence of 
record of a nexus between the veteran's service and his 
current diagnosis, the Board finds this claim to be not well-
grounded.

2.  Claimed Agent Orange Residuals

Turning now to the veteran's claimed residuals, to include a 
nervous condition, and spots on the face, ears, and neck, 
claimed as due to exposure to herbicide agents, the Board 
notes that service connection is already in effect for PTSD 
and to the extent that the veteran has claimed a nervous 
disorder as due to exposure to herbicide agents, such a claim 
is prohibited by the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. § 4.14.  In other 
words, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

As for the other claimed residuals, namely spots on the face, 
ears, and neck, claimed as due to exposure to herbicide 
agents, the Board notes that in the case of a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed to an herbicide agent, unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, 
service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See McCartt v. West, 12 Vet. App. at 168 (1999); Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997).  Service connection 
for residuals of exposure to Agent Orange also may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  See Brock; see also Combee v. Brown, 34 F.3d at 
1044 (1994), citing 38 C.F.R. § 3.303; 38 U.S.C.A. §§ 
1113(b), 1116.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). The 
regulation, further, specifically defines the term "acute 
and subacute peripheral neuropathy" to mean a transient 
neuropathy which appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

However, as with all claims, the threshold question that the 
Board must address as to the remaining issue for service 
connection on appeal is whether the veteran has presented a 
well-grounded claim.  Once again, as discussed above, by 
application of 38 U.S.C.A. § 1154(b) and King, for purposes 
of determining well-groundedness, the Board will concede the 
credibility of the veteran's assertions that he was exposed 
to Agent Orange in service.

Nonetheless, even conceding exposure to herbicide agents, the 
veteran's claim is not well-grounded.  The medical records do 
indicate that the veteran has been diagnosed with a macular 
lesion on the left side of his face in August 1991.  A 
dermatology consultation identified this lesion as a benign 
lentigo and recommended avoiding the sun and irritation to 
the area.  There is no medical evidence of a nexus between 
this diagnosis and the veteran's exposure to herbicide 
agents.  Nor is there any medical evidence that the veteran 
has been diagnosed with any other disorder presumed to be due 
to exposure to herbicide agents.  The veteran's diagnosed 
disorders are not among those recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

It is noted that the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).

Significantly, as there is no competent medical evidence of 
record suggesting a connection between any in-service 
exposure to herbicide agents and the veteran's currently 
diagnosed skin lesion, or any other current diagnosis, the 
veteran's claim is not well-grounded.  In this regard, the 
Board again notes all medical records, to include all VA 
medical records and all private medical records, are entirely 
negative for any discussion of a nexus between the veteran's 
currently diagnosed disorders and his claimed exposure to 
herbicide agents.

3.  Summary As To All Claims For Service Connection

In short, the veteran's contentions as to service connection 
are without merit.  Inasmuch as the veteran is offering his 
own medical opinion and diagnoses, the Board notes that the 
record does not indicate that he has any professional medical 
training or expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997)  
Also, "a layperson is generally not capable of opining on 
matters requiring medical knowledge."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  This is 
also true of the several letters submitted by the veteran's 
family members, which do not serve to make the claims well-
grounded.

The veteran has not met his burden of submitting evidence of 
well-grounded claims for service connection.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claims.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claims.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.  These claims are denied as not well-
grounded.

B.  Initial Evaluation for PTSD

The veteran contends that his service connected PTSD warrants 
at least a 50 percent disability evaluation.  The Board finds 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the duty to assist has been fully satisfied in this 
case.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Compare Fenderson, (indicating that 
the "present level" rule, set out in Francisco, is not 
applicable to original ratings).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities, which comprises 
Part 4 of title 38 of the Code of Federal Regulations.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Prior to addressing the propriety of a greater initial 
evaluation, the Board must first point out that the schedular 
criteria by which all mental disorders, to include PTSD, are 
evaluated were revised prior to the veteran's claim being 
initiated.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996) (effective 
November 7, 1996).  Therefore, only these new rating criteria 
are for application in this case.

Under the new criteria, effective November 7, 1996, PTSD is 
evaluated under Diagnostic Code 9411 (1999).  Under the new 
criteria, a zero percent rating is warranted where a mental 
condition has been diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440 (1999).

Also under the new criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted under 
the new criteria where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Having thoroughly reviewed the evidentiary record, and 
applying the new applicable rating criteria in the present 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to a rating in 
excess of 30 percent for his PTSD.

In so finding, the Board notes the evidentiary record clearly 
indicates that the veteran requires ongoing treatment and 
medication in order to control his PTSD.  There is also 
medical evidence of record tending to indicate that the 
veteran experiences symptoms, such as nightmares, 
sleeplessness, depressed mood, anxiety, and panic attacks.  
Such symptoms are among those contemplated by a 30 percent 
disability evaluation by the Diagnostic Code.  However, the 
evidence of record does not demonstrate a level of disability 
greater than that contemplated by the 30 percent disability 
evaluation.  In this regard, the Board notes that the veteran 
is employed as a construction supervisor and has been so 
employed for many years.  Although the veteran has complained 
that his knee pain has made doing his job more difficult, 
there is no indication in the record that the veteran has 
been unable to work due to his PTSD.  The veteran remains 
gainfully employed in a supervisory capacity in a position 
(involving the construction of bridges) which by its very 
nature demonstrates the veteran is capable of handling 
significant occupational pressures and responsibility.  It is 
also noted that although the veteran is currently divorced, 
he maintained his marriage for almost 30 years, and fathered 
three children.  The record indicates that the veteran 
remains in contact with his three children (all three wrote 
letters on their father's behalf) and the youngest child 
still resides with him.  This indicates that the veteran has 
successfully maintained at least some personal and family 
relationships.  The Board notes that the veteran's sister's 
letter described him attending a music concert, also 
indicating he is not totally socially isolated.

The Board finds that the medical record is negative for 
indications that the veteran has demonstrated those symptoms 
contemplated by a 50 percent disability evaluation such as 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short or long 
term memory, impaired judgment, impaired abstract thinking, 
etc.  In short, the veteran has been shown by the evidentiary 
record to be generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.  Such 
level of functioning is contemplated by the currently 
assigned 30 percent disability evaluation and a greater 
initial evaluation is not warranted.

Accordingly, the Board finds that the evidence of record does 
not demonstrate that the veteran's PTSD is productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

In evaluating the veteran's PTSD, the Board has considered 
whether the veteran is entitled to a "staged rating."  See 
Fenderson.  It is the Board's conclusion, however, that at no 
time since the veteran filed his claim for service connection 
has his service-connected PTSD been more than 30 percent 
disabling.  Consequently, a "staged rating" is not 
warranted.

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3, but does not find the evidence is of such 
approximate balance as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a greater initial evaluation for his service connected 
PTSD.


ORDER

Service connection for a bilateral knee disorder is denied, 
since a well-grounded claim has not been presented.

Service connection for claimed residuals, to include a 
nervous condition, and spots on the face, ears, and neck, 
claimed as due to exposure to herbicide agents, is denied, 
since a well-grounded claim has not been presented.

Entitlement to a initial evaluation greater than 30 percent 
for the veteran's service connected PTSD is denied.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

